Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) submitted on 02/04/2022 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, and 7 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by D1 (US 9,702,462; Celik et al.) Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to claim 1, D1 discloses a seal ring 100, comprising a body 102 including a weld 104, wherein an entire body is formed of a material comprising a thermoplastic material and a filler material including a fluoropolymer (Col.4, L4-10), wherein the body comprises an elongation-at-break of at least 3% (Col.10, L10-14.)  
As to claim 5, D1 discloses the seal ring of claim 1, wherein the fluoropolymer comprises a modified polytetrafluoroethylene (PTFE), a modified tetrafluoroethylene-hexafluoropropylene (FEP), a modified perfluoroalkoxyethylene (PFA), a modified polyethylenetetrafluoroethylene (ETFE), or any combination thereof (Col. 3, L29-36.)  

As to claim 7, D1 discloses the seal ring of claim 1, wherein the fluoropolymer is a first filler, wherein the body further comprises a second filler including an organic material, an inorganic material, or a combination thereof (Col.3, L49-67; Col.4, L1-3.)  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 6, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (US 9,702,462; Celik et al.) in view of D2 (US 2005-0054753; Hayashida et al.) Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to claims 2-3, D2 teaches a sealing composition with polyimide resin powder having an average particle size diameter of 6µm to provide adequate reinforcement (¶ 0067; Tables 1-2). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include
[claim 2] fluoropolymer having an average size of a major dimension of at most 10 pm in D1, and
[claim 3] fluoropolymer having an average size of a major dimension of at most 3 pm in D1, 
as taught by D2 since the claimed invention is merely a combination of known elements (such as having filler material with average dimension at most 10 µm), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective sealing.     

As to claim 6, the combination teaches the seal ring of claim 1, wherein the thermoplastic material comprises polyarylketone , polyimide, aliphatic and aromatic polyamide (PA or PPA), polyester, polyetherimide (PEI), polyamideimide (PAI) liquid crystal polymer (LCP), polybenzimidazole (PBI), ultra high molecular weight polyethylene (UHMWPE), polysulfones (PPS, PES, PPSU, PESU), polytetrafluoroethylene perfluoroether (PFA), polychloro-trifluoroethylene (PCTFE), polyethylenetetrafluoroethylene (ETFE), polyvinlyledene fluoride (PVDF) Polyvinylfluoride (PVF), polyvinyledene fluoride-hexafluoropropylene (VF2-HFP), polyketone (PK), polyetherketone (PEK), polyetheretherketone (PEEK), polyetherketoneketone (PEKK), polyetheretherketoneketone (PEEKK), polyetherketoneetherketoneketone (PEKEKK), or any combination thereof (¶ 0067; Tables 1-2 of D2).  
 
As to claim 8, D1 discloses a seal ring 100, comprising a body 102 including a weld 104, wherein an entire body is formed of a material comprising a thermoplastic material and a filler material, wherein the filler material comprises particles including a fluoropolymer (Col.4, L4-10), wherein the particles comprise a major dimension, wherein an average size of the major dimension is at most 10 pm.  
	D2 teaches a sealing composition with polyimide resin powder having an average particle size diameter of 6µm to provide adequate reinforcement (¶ 0067; Tables 1-2). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include fluoropolymer having an average size of a major dimension of at most 10 pm in D1, as taught by D2 since the claimed invention is merely a combination of known elements (such as having filler material with average dimension at most 10 µm), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective sealing.     

As to claim 9, D1 discloses the seal ring of claim 8, wherein the body has an elongation-at-break of at least 3 (Col.10, L10-14.)    

As to claim 10, the combination teaches the seal ring of claim 8, wherein the body comprises filler particles having an average size of a major dimension of at most 3 pm (¶ 0067; Tables 1-2 of D2. It would have been obvious to one of ordinary skill in the art at the time of invention to include filler particles having an average size of a major dimension of at most 3 pm to provide sufficient reinforcement.)   
Claim(s) 4, 11-14, 16-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (US 9,702,462; Celik et al.) in view of D3 (US 2018-0057633; Dolog et al.) Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to claim 4, D3 teaches polymer composites used in downhole structure for controlling the flow of fluid. D3 teaches a filler modified with a functional group (¶0012) to provide effective sealing. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include a modified polymer in D1, as taught by D3 since the claimed invention is merely a combination of known elements (such as having a modified polymer), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective sealing.     

As to claim 11, it is rejected as applied to claim 4 above.   

As to claim 12, it is rejected as applied to claim 4 above.   

As to claim 13, D1 discloses the seal ring of claim 12, wherein the fluoropolymer is covalently bonded to the thermoplastic material (D1 discloses thermoplastic rod 302 with polymer for high performance; Col.3, L3-15; since covalent bond forms the strongest bond, the bond between thermoplastic and polymer provides the expected high performance.)  
As to claim 14, D1 discloses the seal ring of claim 11, wherein the modified fluoropolymer comprises a modified polytetrafluoroethylene (PTFE), a modified tetrafluoroethylene-hexafluoropropylene (FEP), a modified perfluoroalkoxyethylene (PFA), a modified polyethylenetetrafluoroethylene (ETFE), or any combination thereof (Col. 3, L29-36.)    

As to claim 16, D1 discloses a seal ring 100, comprising a body 102 including a weld 104, wherein an entire body is formed of a material comprising a thermoplastic material and a filler material including a fluoropolymer (Col.4, L4-10), wherein the fluoropolymer comprises a modified fluoropolymer including a functional group.  
D3 teaches polymer composites used in downhole structure for controlling the flow of fluid. D3 teaches a filler modified with a functional group (¶0012) to provide effective sealing. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include a modified polymer in D1, as taught by D3 since the claimed invention is merely a combination of known elements (such as having a modified polymer), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective sealing.     

As to claim 17, D1 discloses the seal ring of claim 16, wherein the fluoropolymer comprises a modified polytetrafluoroethylene (PTFE), a modified tetrafluoroethylene-hexafluoropropylene (FEP), a modified perfluoroalkoxyethylene (PFA), a modified polyethylenetetrafluoroethylene (ETFE), or any combination thereof, and wherein the thermoplastic material comprises polyarylketone , polyimide, aliphatic and aromatic polyamide (PA or PPA), polyester, polyetherimide (PEI), polyamideimide (PAI) liquid crystal polymer (LCP), polybenzimidazole (PBI), ultra high molecular weight polyethylene (UHMWPE), polysulfone, polytetrafluoroethylene perfluoroether (PFA), polychloro-trifluoroethylene (PCTFE), polyethylenetetrafluoroethylene (ETFE), 24Atty Docket No.: 18-OE-0283US02 polyvinlyledene fluoride (PVDF) Polyvinylfluoride (PVF), polyvinyledene fluoride- hexafluoropropylene (VF2-HFP), polyketone (PK), polyetherketone (PEK), polyetheretherketone (PEEK), polyetherketoneketone (PEKK), polyetheretherketoneketone (PEEKK), polyetherketoneetherketoneketone (PEKEKK), or any combination thereof (Col. 3, L29-36.)  

As to claim 20, D1 discloses an apparatus, comprising the seal ring of claim 16, wherein the seal is disposed at a sealing interface, wherein the seal is in contact with a metal surface, a polymeric surface, or both (the seal is used in oil and gas deep drilling industry, and hence the seal can be used in an intended sealing environment where the seal is in contact with a metal surface, a polymeric surface, or both; MPEP 2114.)






Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (US 9,702,462; Celik et al.) and D3 (US 2018-0057633; Dolog et al.) in view of D2 (US 2005-0054753; Hayashida et al.) Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to claim 15, D2 teaches polyimide powder as reinforcement filler (¶ 0067; Tables 1-2 of D2).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include in polyimide in D1 as taught by D2 since the claimed invention is merely a combination of known elements (such as including polyimide), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective sealing.      
 
Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (US 9,702,462; Celik et al.) and D3 (US 2018-0057633; Dolog et al.) in view of D4 (US 7,658,387; Park) Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
	D4 teaches a seal made of thermoplastic (Col.7, L10-12) and functional filler in the ration of about 1 to 40%, or from about 10 to 30% to improve performance characteristics (Col.6, L41, 59-63).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include in D1
[claim 18] the seal ring of claim 16, wherein the seal body comprises at least 4 wt% and at most 50 wt% of the fluoropolymer for a total weight of the body, and  
[claim 19] the seal ring of claim 16, wherein the seal body comprises at least 35 wt% and at most 95 wt% of the thermoplastic material for a total weight of the body.  
as taught by D4 since the claimed invention is merely a combination of known method (such as varying the proportion of the filler to suit for the desired environment), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective sealing.      

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112. The examiner can normally be reached Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN CUMAR/Primary Examiner, Art Unit 3675